PER CURIAM.
This is an appeal from the entry of a final summary judgment in a suit for attorneys fees. The record unequivocally establishes an agreement between the parties for legal services to be compensated by a reasonable fee. Concurrent with the filing of the motion for summary judgment and affidavit in support thereof, appellee filed an affidavit, executed by an attorney not involved in the litigation, which set forth his opinion as to what amount constituted a reasonable attorneys fee. Neither in his counter-affidavit, nor at the hearing on the motion for summary judgment, did appellant contest the use of affidavits to estab*132lish a reasonable fee. Given the state of the record and counsel’s failure to object to the use of affidavits to establish a reasonable fee,1 we find appellant has waived the point and the judgment below is
AFFIRMED.
LETTS, C. J., and GLICKSTEIN and HURLEY, JJ., concur.

. Cf. Geraci v. Kozloski, 377 So.2d 811 (Fla.4th DCA 1979).